DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8 filed 11/10/2022, with respect to the status of the claims have been fully considered and are hereby acknowledged. 
Applicant’s arguments, see pg. 8-9 filed 11/10/2022, with respect to the rejection of claims 52, 59, 62 and 69 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the patentability of the newly amended claim limitations not previously presented. In view of the newly amended limitations, the arguments are persuasive. Therefore, the obviousness rejection will be withdrawn. However, upon further consideration a new grounds of rejection will be made of light of the newly amended limitations not previously presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With respect to the newly amended limitations, the applicant argues the following:
Applicant has amended claims 52 and 62 to recite, inter alia, increasing a relevance of the data related to the advertisement on the second device; and determining, based on the increased relevance of the data related to the advertisement, whether the user query relates to the advertisement. For example, applicant's claimed system may analyze an advertisement to determine a plurality of keywords associated with an advertisement, such as "car," "automobile," and "BEVRO 411" and may store the keywords in a buffer. See Specification   [0115]. When the user initiates an interactive session, the system may retrieve, the relevant keywords from the buffer for analyzing a query in the interactive session. See Specification   [0117].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analyze an advertisement to determine a plurality of keywords associated with an advertisement, such as "car," "automobile," and "BEVRO 411" and may store the keywords in a buffer; retrieve, the relevant keywords from the buffer for analyzing a query in the interactive session) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Whereas the applicant argues that paragraphs 20 and 115-117 support the amended claims (i.e., “automatically storing, without user input, the data related to the advertisement in a buffer of the second device; and increasing a relevance of the data related to the advertisement on the second device; receiving a user query at the second device; determining, based on the increased relevance of the data related to the advertisement, whether the user query relates to the advertisement”), the examiner respectfully disagrees. For example, The keywords associated with an advertisement, which are stored in a buffer, were transmitted as part of the metadata of the advertisement. Therefore, the keywords were already associated with the advertisement when the client device received the advertisement. Merely extracting the keywords from metadata related to the advertisement, prior to any user query, does not change (i.e., increase a relevance) the relevance to the advertisement after the keywords are extracted from metadata. Similarly, as recited in newly added claims 74-75, the applicant has amended the claims to recite “decreasing the relevance” but the support cited by the applicant does not appear to indicate that keywords are involved when “decreasing the relevance” as they are with respect to “increasing a relevance” recited in the independent claims. A prior art rejection is not being provided with the current Office Action. Correction is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached Monday thru Thursday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421